Filed 11/22/22 In re K.H. CA2/5
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                          DIVISION FIVE

In re K.H., a Person Coming                                       B315003
Under the Juvenile Court Law.
_______________________________                                   (Los Angeles County Super.
LOS ANGELES COUNTY                                                 Ct. No. 21CCJP02102A)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

          Plaintiff and Respondent,

v.

G.R. et al.,

          Defendants and Appellants.

      APPEAL from an order of the Superior Court of Los
Angeles County, Robin Kesler, Juvenile Court Referee. Reversed
and remanded with directions.
      Elizabeth C. Alexander, under appointment by the Court of
Appeal, for Defendant and Appellant G.R.
      Anne E. Fragasso, under appointment by the Court of
Appeal, for Defendant and Appellant J.H.
      No appearance for Plaintiff and Respondent.
                  ___________________________
      In 2017, the juvenile court terminated jurisdiction over
daughter with an order giving mother full custody and father
monitored visitation. In 2021, the juvenile court sustained a
section 300, subdivision (b) allegation, finding daughter at risk of
serious harm based on the parents’ failure to comply with certain
aspects of the 2017 order. Rather than assume jurisdiction over
daughter, the court ordered informal supervision pursuant to
Welfare and Institutions Code section 360, subdivision (b).1 The
parents appeal from this informal supervision order, which
placed daughter in “home-of-parents.” They argue the juvenile
court should have issued a modified custody order that conformed
with its home-of-parents disposition. The Los Angeles County
Department of Children and Family Services (DCFS) does not
take a position on the appeal.2 We reverse and remand for
further proceedings addressing the 2017 and 2021 orders.
      FACTUAL AND PROCEDURAL BACKGROUND
1.    Dependency History
      In 2016, the juvenile court sustained a section 300 petition
alleging that father had physical altercations with mother and a


1     All subsequent statutory references are to the Welfare and
Institutions Code, unless indicated otherwise.
      Section 360, subdivision (b) states: “If the court finds that
the child is a person described by Section 300, it may, without
adjudicating the child a dependent child of the court, order that
services be provided to keep the family together and place the
child and the child’s parent or guardian under the supervision of
the social worker for a time period consistent with Section 301.”

2     DCFS filed a cross-appeal but abandoned it and requested
dismissal. On June 29, 2022, this court dismissed the cross-
appeal.



                                 2
paternal aunt in daughter’s presence, and father abused alcohol
rendering him incapable of providing daughter regular care and
supervision. The court ordered father to engage in a full drug
program, drug and alcohol testing, a 12 Step Program, a
Fatherhood Program, and individual counseling. Father failed to
reunify with daughter or complete the court-ordered programs.
On May 23, 2017, the court terminated jurisdiction with a
custody order giving mother sole physical and legal custody of
daughter, and ordering monitored visitation for father. The
mother was not permitted to monitor father’s visits.
2.     Present Dependency Case
       On March 16, 2021, DCFS received a referral alleging
domestic violence between the parents and father’s physical
abuse of daughter. DCFS investigated and determined those
allegations were unfounded. However, in the course of those
proceedings, DCFS discovered that, five months earlier, the
parents had rekindled their relationship and were living together
with daughter. This state of affairs appeared to have placed
parents in violation of the then-existing custody order, which
prohibited mother from monitoring father’s visits with daughter.
In addition, father had not addressed his substance abuse, and
mother tested positive for marijuana.
       On May 5, 2021, DCFS filed a non-detained petition
regarding then-five-year-old daughter based on (1) the parents’
violation of the juvenile court’s 2017 custody order that allowed
father only monitored visitation, and (2) father’s failure to
complete previous court-ordered programs.3

3     DCFS also alleged father’s domestic violence with another
woman as a basis for jurisdiction, but those counts were
dismissed.



                                3
       On September 8, 2021, the court sustained a single section
300, subdivision (b) allegation that mother allowed father to
reside in daughter’s home and have unlimited and unmonitored
access to daughter in violation of the prior juvenile court order,
despite knowing father had never completed the court-ordered
programs from the 2017 case.
       Instead of assuming jurisdiction over daughter, the juvenile
court proceeded to disposition pursuant to section 360,
subdivision (b). The court ordered both parents to complete
random and on demand drug testing, and father to complete the
2017 case plan under DCFS’s informal supervision. The court
ordered daughter to be placed in home-of-parents. The parents
were still living together at this time. Neither the family nor
DCFS objected to the order.
                           DISCUSSION
       The parents contend the juvenile court’s 2021 disposition
order is inconsistent with its 2017 custody order. The earlier
order gave full custody to mother with monitored visitation to
father. The 2021 order, on the other hand, returned daughter to
the home-of-parents, thus creating uncertainty as to the viability
of the 2017 order. The parents cite section 302, subdivision (d),
and assert the juvenile court “should have modified the existing
custody order to reflect the changed placement order and the
elimination of father’s monitored visits.”4


4      Section 302, subdivision (d) states: “Any custody or
visitation order issued by the juvenile court at the time the
juvenile court terminates its jurisdiction . . . shall remain in effect
after that jurisdiction is terminated. The order shall not be
modified . . . unless the court finds that there has been a




                                  4
       We observe that the 2017 custody order giving mother full
custody and father monitored visitation appears to be still in
effect. Yet, it is unclear from the court’s 2021 disposition order
whether the court intended to modify the custody order by
placing daughter in the home of both parents with joint legal and
physical custody or, purported to modify the earlier visitation
order so that father’s visits were unmonitored, or something else.
Based on the apparent conflict in the orders, we must remand for
further proceedings.
       Father asks us to remand the matter “to the juvenile court
for modification of the custody order in accord with the juvenile
court’s order placing the child with both parents.” DCFS,
although taking no position on the merits of the appeal, states if
this Court is to remand, it should be to the family law court.
       Although remand to a different court “is, to say the least,
unusual,” it may be done. (In re John W. (1996) 41 Cal.App.4th
961, 976.) We choose, however, to remand to the juvenile court so
that court may determine in the first instance whether it
intended to modify the custody order, whether it has jurisdiction
to do so, and whether the matter should be transferred to family
court as DCFS suggests. (See In re Sarah M. (1991)
233 Cal.App.3d 1486, 1504, disapproved on other grounds in In re
Chantal S. (1996) 13 Cal.4th 196, 204.)
       We hold that the current state of the two juvenile court
orders is unclear and cannot stand. We therefore remand to the
juvenile court for further proceedings.



significant change of circumstances since the juvenile court
issued the order and modification of the order is in the best
interest of the child.”



                                 5
                          DISPOSITION
      The September 8, 2021 order is reversed and remanded to
the juvenile court to conduct further proceedings consistent with
this opinion.




                                      RUBIN, P. J.
WE CONCUR:




                        MOOR, J.




                        KIM, J.




                                  6